EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Serbin Reg. No. 43,912 on March 10, 2022.

The application has been amended as follows: 
Claims 2 and 14 are cancelled.
	Claims 9, 11 and 12 have been amended as below:

9. (Amended.) A gift arrangement comprising:
(a) a personalized-messaging device configured to store a version of an audio-visual file and an identification information associated with said audio-visual file, wherein said identification information and the version of said audio-visual file are transmitted by a first server to said personalized-messaging device in an encrypted format, wherein said personalized-messaging device is configured to communicate with said first server through a customer's local computer communicatively coupled to a computer communication network, wherein said audio-visual file is uploaded to said first server from the customer's local computer, and wherein said identification information and the version of said audio-visual file are downloaded from said first server to said personalized-messaging device through the a unique file wrapper that includes a personalized-messaging device company identifier, and wherein said personalized-messaging device returns to said first server an acknowledgement of a successful download: and
(b) an item physically coupled to said personalized-messaging device by a coupling device to form an arrangement; wherein said personalized-messaging device decrypts the version of said audio-visual file and said identification information transmitted by said first server prior to storing them; and wherein said personalized-messaging device is configured to play the version of said audio-visual file upon occurrence of a triggering event during a_ presentation of said arrangement to a person, and wherein said personalized-messaging device is configured to record the presentation.  
 
11. (Amended.) A personalized-presentation method, said method comprising the steps of:
(a) providing a first server coupled to a computer communication network for storing an audio-visual file and an identification information associated with said audio-visual file;
(b) providing a personalized-messaging device configured to communicate with said first server through a customer's local computer communicatively coupled to said computer communication network, wherein said audio-visual file is uploaded to said first server from the customer's local computer, and wherein said identification information and a version of said audio-visual file are downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized-messaging device  a unique file wrapper that includes a personalized-messaging device company identifier, and wherein said personalized-messaging device returns to said first server an acknowledgement of a successful download;
(c) physically coupling said personalized-messaging device with an associated item to form an arrangement; and
(d) playing the downloaded version of said audio-visual file stored on said personalized- messaging device upon said personalized-messaging device detecting a triggering event during a presentation of said arrangement to a person, wherein said personalized-messaging device is configured to record the presentation.  

12. (Amended.) A personalized-presentation system comprising:
(a) a first server coupled to a computer communication network for storing an audio- visual file and an identification information associated with said audio-visual file;
(b) a personalized-messaging device configured to communicate with said first server through a customer's local computer communicatively coupled to said computer communication network, wherein said audio-visual file is uploaded to said first server from the customer's local computer, and wherein said identification information and a version of said audio-visual file are downloaded from said first server to said personalized-messaging device through the customer's local computer for downloading to said personalized- messaging device via a short-range bidirectional link; wherein said identification information comprises a unique file wrapper that includes a personalized-messaging device company identifier, and wherein 
(c) an item physically coupled to said personalized-messaging device to form an arrangement, wherein said personalized-messaging device is configured to play the downloaded version of said audio-visual file upon occurrence of a triggering event during a presentation of said arrangement to a person, and wherein said personalized-messaging device is configured to record the presentation.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the telephonic interviews with applicant’s attorney, Gary Serbin on March 10, 2022, the examiner stated that applicant’s remarks about the prior art not teaching a file wrapper including a company name for the personalized messaging device were persuasive, but she pointed out that applicant did not claim the unique file wrapper. Thus, an amendment doing such was agreed to.  Further, the prior art does not disclose in combination the limitations of the claims including uploading file to server from local computer to server, a version of the file is downloaded from server to computer the file including a unique file wrapper including a company identifier, downloading the file from computer to a device via a short range link, returning an ACK to the server from the device, play the file from the device during a presentation and the device is configured to record the presentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/Primary Examiner, Art Unit 2457